Citation Nr: 0932937	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound to the abdominal cavity with laparotomy.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In his July 2004 claim, the Veteran asserted that he has 
muscle injuries of the stomach.  The Veteran's representative 
specifically identified Muscle Group XIX in a November 2008 
brief.  A claim for service connection for injury of Muscle 
Group XIX is referred to the RO for appropriate development.


FINDING OF FACT

Residuals of a shell fragment wound to the abdominal cavity 
with laparotomy  are manifested by irritable bowel syndrome 
with symptoms of moderate severity; and by hiatal hernia with 
persistently recurrent epigastric distress.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a shell 
fragment wound to the abdominal cavity with laparotomy have 
been met, with assignment of a 10 percent rating for 
irritable bowel syndrome, and a 30 percent rating for hiatal 
hernia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7319,  7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a December 2004 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
an increased rating for residuals of shell fragment wound of 
the abdominal cavity.  The Veteran was advised that the 
evidence must show an increase in severity of his disability.  
The Veteran was also informed what evidence VA was 
responsible for obtaining in support of his claims and what 
evidence VA would assist him in obtaining.  This notice 
satisfied the timing requirements set forth in Pelegrini, as 
it was provided prior to the rating decision on appeal.  A 
March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

An October 2008 letter provided the Veteran with notice as 
required by Vazquez-Flores.   The October 2008 notice was 
provided after the initial unfavorable rating decision, and 
thus did not comply with the timing requirements set forth in 
Pelegrini.  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), the U.S. Court of Appeals for the Federal Circuit 
held that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim in an SSOC is 
sufficient to cure a timing defect.  The Veteran's increased 
rating claim was readjudicated in a March 2009 Supplemental 
Statement of the Case (SSOC), thus curing any timing defect.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.   The RO obtained 
the relevant treatment records identified by the Veteran and 
associated with records with the claims file.  The Veteran 
has also been afforded several VA examinations for the 
evaluation of his disability.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claim

The Veteran seeks an evaluation in excess of 10 percent for 
service-connected residuals of shell fragment wound abdominal 
cavity with laparotomy.  He asserts that this disability has 
increased in severity.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

In this case, the RO granted service connection for shell 
fragment wounds of the abdominal cavity in a June 1969 rating 
decision, pursuant to Diagnostic Code 7301.  

Diagnostic Code 7301 pertains to adhesions of the peritoneum.  
A 10 percent evaluation is assignable for moderate disability 
with pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension.  A 30 percent rating is assignable for 
moderately severe disability with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  A 50 percent 
evaluation is assignable for severe disability with definite 
partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 
4.114, Diagnostic Code 7301 (2008).

In July 2004, the Veteran submitted a claim for an increased 
rating for residuals of shell fragment wounds of the 
abdominal cavity with laparotomy.  He stated that the stomach 
problems associated with his wounds had gotten worse. 

In an April 2005 rating decision, the RO continued a 10 
percent evaluation for shell fragment wounds of the abdominal 
cavity with laparotomy.  The April 2005 rating decision 
assigned a separate 20 percent evaluation for umbilical 
hernia secondary to service-connected shell fragment wounds 
of the abdominal cavity pursuant to Diagnostic Code 7399.

After a careful review of the evidence in this case, for 
reasons explained below, the Board finds that the 
manifestations of the Veteran's disability most closely 
approximate the criteria for a 10 percent evaluation under 
Diagnostic Code 7319, pertaining to irritable bowel syndrome 
and a 30 percent evaluation under Diagnostic Code 7346, 
pertaining to hiatal hernia.   

At a January 2005 VA examination, the Veteran reported nausea 
and cramping after eating.  He also reported having loose 
stools every four to five days.  It was noted that these 
symptoms had been present for several years.  There was no 
history of vomiting  

The examiner noted that the Veteran was diagnosed as having 
irritable bowel syndrome.  The examiner's impressions 
included status post shrapnel fragment wound to the abdomen 
requiring laparotomy.  There was no tenderness over the scar 
and no residual shrapnel noted.  The examiner also noted an 
impression of irritable bowel syndrome, which the examiner 
indicated "may or may not be related to the shrapnel 
fragment wound."

VA gastroenterology treatment records dated in August 2005 
show that the Veteran reported experiencing early morning 
nausea consistently for many years along with epigastric 
burning occasionally.  Impressions included nausea and 
abdominal burning and fecal urgency and lower abdominal 
pains.

Treatment records from Federal Way Family Medicine, reflect 
diagnoses of irritable bowel syndrome and hiatal hernia, 
detected on EGD.  Those records show that the Veteran has 
reported difficulty with food getting stuck in his throat, 
particularly at the end of a meal, and with regurgitation.   

Upon VA examination in January 2008, the Veteran's complaints 
with respect to his abdominal wound included food getting 
stuck in his throat and coming back up and cramping and 
diarrhea.  It was noted that the condition did not affect 
body weight.  The Veteran had stomach pain located middle and 
lower.  The stomach pain was described as heavy cramping.  
The Veteran reported that the pain occurred frequently, 
especially with food, and lasted a long time.  The Veteran 
reported that ulcer treatment helped only partially.  The 
Veteran reported that there was nausea and vomiting as often 
as two times per day that was usually brought on by food.  
The examiner diagnosed status post shell fragment wound 
abdominal cavity with laparotomy.  The examiner indicated 
that there was no anemia and no malnutrition.  

In addition to the VA examination reports and other medical 
records, the Board has considered the written statements 
submitted by the Veteran.  The Veteran has indicated that he 
has chronic symptoms of diarrhea and stomach cramps and has 
trouble eating in the morning because he is sick to his 
stomach.

The evidence establishes that the Veteran's service-connected 
abdominal shell fragment wounds is manifested by irritable 
bowel syndrome and by hiatal hernia, with symptoms of 
epigastric distress and dysphagia.   As such, his symptoms 
involved both upper and lower gastrointestinal difficulties.  

Previously, his symptoms were rated under Diagnostic Code 
7301.  The Board initially notes that the criteria for an 
increased rating under Diagnostic Code 7301 are not met in 
this case, as the evidence does not show partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  The Board 
finds, however, that his symptoms are more closely related to 
the rating criteria under Diagnostic Codes 7319 and 7346.  

Diagnostic Code 7319 pertains to irritable colon syndrome and 
provides that a 10 percent rating is assignable for moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  A 30 percent rating is assignable for 
severe irritable colon syndrome with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2008).     

The Board finds that a 10 percent rating is warranted for the 
Veteran's irritable bowel syndrome, according to Diagnostic 
Code 7319.   The requirements for a 30 percent rating are not 
met, as the evidence does not show severe irritable colon 
syndrome with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

The rating criteria pertaining to hiatal hernia are set forth 
in Diagnostic Code 7346.  A 30 percent rating is applicable 
for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assignable for hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptoms combinations productive of severe 
impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2008).   

The Board finds that a 30 percent rating is warranted for 
hiatal hernia, pursuant to Diagnostic Code 7346.  The VA 
examinations reflect that the Veteran does not have symptoms 
that would warrant a 60 percent evaluation under Diagnostic 
Code 7346, such as material weight loss, hematemesis or 
melena with moderate anemia. 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.   

While the Veteran's disability was previously rated under 
Diagnostic Code 7301, for his digestive manifestations, his 
symptoms are more closely related to the symptoms described 
in Diagnostic Codes 7319 and 7346, specifically, nausea, 
constipation and abdominal distention.  Therefore, the Board 
may not assign an evaluation under Diagnostic Code 7301 in 
addition to the evaluations assigned in this decision under 
Diagnostic Code 7319 and 7346 because that would constitute 
pyramiding.  The Board notes that the assignment of separate 
evaluations under Diagnostic Codes 7319 and 7346 results in a 
greater benefit to the Veteran than an evaluation under 
Diagnostic Code 7301 since the criteria for a 30 percent 
rating under Diagnostic Code 7301 are not met.    

In summary, the Board finds that the Veteran's the residuals 
of the shell fragment wound abdominal cavity with laparotomy 
include irritable bowel syndrome and hiatal hernia.  The 
Board concludes that 10 percent rating is warranted according 
to Diagnostic Code 7319 for irritable bowel syndrome and a 30 
percent evaluation is warranted pursuant to Diagnostic Code 
7346 for residual hiatal hernia.  These ratings would be in 
addition to the rating for umbilical hernia, assigned a 20 
percent evaluation  


ORDER

An increased rating for residuals of a shrapnel wound of the 
abdominal cavity with laparotomy, based on 10 percent for 
irritable bowel syndrome and 30 percent for hiatal hernia, is 
granted subject to regulations governing the payment of 
monetary benefits.    



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


